Title: From George Washington to Henry Laurens, 22 July 1778
From: Washington, George
To: Laurens, Henry


          
            Sir
            Camp near White plains July 22d 1778
          
          Since I had the honor of addressing you on the 14th, I have been favoured with your
            Letters of the 11th and 17th, with their respective inclosures.
          The next morning after the receipt of the former, which came to hand on the 17th, I
            dispatched Lt Colo. Hamilton another of my Aides, with the best pilots and the most
            skilful masters of ships, I could procure, to Admiral Count D’Estaing, to converse with
            him more fully on the subject of his operations, than I was able to direct Lt Colo.
            Laurens to do, for want of the information which I afterwards obtained from Major
            Chouin, and a knowledge in several other points besides. On sunday night Mr Laurens returned and I found by him, that it was the Count’s
            first wish to enter at Sandy hook in order to possess himself of, or to destroy, if
            possible, the whole of the British fleet, lying in the Bay of New
            York; and that for this purpose he had been much engaged in his inquiries about the
            depth of water, and in sounding the channel to ascertain it. The result of which was,
            that the water from the experiments made, was too shallow at the entrance to admit his
            large Ships—or if they could be got in, it appeared that it would not be without a great
            deal of difficulty and risk. After this disappointment, the next important object which
            seemed to present itself was an attempt against Rhode Island, which the Count inclined
            to make, unless I should advise the contrary, as soon as the Chimere frigate, which had
            carried his Excellency, Monsieur Girard, into the Delaware, should rejoin him. Lt Colo.
            Hamilton, who was well informed of our situation and of my sentiments on every point,
            was instructed to give the Admiral a full and accurate state of facts, and to acquaint
            him, what aid and how far we could co-operate with him, in case of an attempt, either
            against New York or Rhode Island; and also to obtain his ideas of the plan and system,
            which, he might think, ought to be pursued, and to agree with him on certain
            Signals.
          Previous to my dispatching Mr Hamilton, from the information I received on my inquiries
            respecting the navigation at the Hook, I was led to suspect, however interesting and
            desireable the destruction or capture of the British fleet might be, that it was not
            sufficient to introduce the Count’s Ships. Under this apprehension, I wrote General
            Sullivan on the 17th by Express, that an Expedition might take place in a short time
            against Rhode Island, and urged him, at the same time, to apply to the States of
            Massachussets—Rhode Island & Connecticut for as many men, as would augment his
            force to Five thousand, and also to make every possible preparation of
            boats—provision—pilots &c., as if the event was fixed and certain.
          From this time till about Twelve OClock on Sunday the Troops continued passing the
            River, when I crossed with the last division. On Monday afternoon I arrived at this
            place, in the neighbourhood of which the right and left wing encamped that night, with
            the second line a few miles in their rear. And here I am happy to add, that their
            passage across the river was effected without any accident, or without any more delay
            than necessarily attended the work.
          Being persuaded now from the conversation which I had had, with several pilots and
            Masters of Vessels of character, as well as from the accounts of other Gentlemen and
            Colonel Laurens’s report on his return, that the passing of the Count’s Ships by the
            Hook would be extremely precarious—if not impracticable, I determined yesterday, which
            was as soon as it could be done, without waiting for further intelligence upon the
            subject, to put Two Brigades under marching orders.
            They accordingly marched this morning at Two OClock for Rhode Island,
            under the particular command of Generals Varnum and Glover respectively—and both under
            the direction, for the present, of the Marquiss de la Fayette. A Water conveyance was
            thought of, and wished for the ease of the Troops, but on consideration of all
            circumstances, such as the difficulty of providing vessels—the change and precariousness
            of the winds—The risk from the Enemy’s Ships &c., their route by land was deemed
            by far the more eligible. The force with General Sullivan from the best and latest
            advice, I have been able to obtain is about Three thousand. A Detachment under Colo.
            Jackson will follow Varnums & Glovers brigades.
          The inclosed papers No. 1, respecting Eight persons sent from Bennington and ordered
            into the Enemy’s lines came to hand yesterday. About
            the same time, I received a Letter from Governor Clinton, containing a petition by the
            prisoners and a Letter from the Committee of Albany; all remonstrating against the
              proceeding. As this is a matter, in which I have no
            authority to act, nor in which I would wish to intermeddle, I take the liberty of
            referring it to Congress, that they may decide upon it. The prisoners are at West point
            and ordered to be detained there for the present.
          I would also take the liberty of transmitting to Congress a Letter from Capn Gibbs, and
            of recommending him to their consideration. His Letter
            was to have been sent by the Baron Steuben, before we marched from Valley forge, but his
            declining to go to York town, at that time, and our move through the Jersey’s delayed
            it’s being done. The Captain has been in the Army from the commencement of the War, and
            in the capacities, which he mentions. When Congress were pleased to honor me with the
            appointment of Officers for the Sixteen additional Batallions, I offered to make some
            provision for him, but this he declined; preferring to remain in my family. The Guard he originally commanded, consisted of Fifty men, but
            since the arrival of Baron Steuben, it has been augmented to a hundred and fifty. The
            Baron advised that there should be a select corps of this number to receive the
            manœuvres in the first instance and to act as a model to the Army; and proposed that it
            should be formed of the old guard company and drafts from the line. I presume, if it
            should be Congress’s pleasure, a Majority would be highly agreable to the Captain, and
            that it is as much as he expects.
          1 OClock. P.M. I this minute received a Letter from Colo. Hamilton, who is on his
            return to the Army, dated the 20th at Black point. He informs that the Count D’Estaing
            would sail the next Evening for Rhode Island, being convinced from actual soundings that
            he could not enter his Ships. He was anxiously waiting the arrival of the Chimere, but
            at all events, meant to sail at the time he mentions. The Admiral has agreed on Signals with Mr Hamilton. Immediately after this Letter came to
            hand, My Aid Mr Laurens set out for Providence, having many things to communicate to
            General Sullivan upon the subject of his co-operation, which neither time nor propriety
            would suffer me to commit to paper. Genl Sullivan is directed not to confine the number
            of his Troops to Five thousand, but to augment it, if he shall judge it necessary to
            ensure his success.
          I was informed by Mr Laurens that the Count D’Estaings magazine of bread is not so
            large as we could wish, and that in the course of a few weeks he will be in want. This
            circumstance I thought it right to mention, and I should suppose, that any quantity of
            Biscuit may be provided in a little time at philadelphia.
          The Inclosures No. 2, are Copies of three Letters from myself to the Admiral. I flatter myself the present of stock, which I directed for
            him, on his first arrival, in behalf of the States, will be approved by Congress.
          The accounts from the Western frontiers of Tryon County are distressing. The spirit of
            the Savages seems to be roused, and they appear determined on mischeif and havoc, in
            every Quarter. By a letter from Governor Clinton of the 21st, they have destroyed
            Springfield and Andreas Town, and are marching towards the settlements on the West
            branch of the Delaware. These incursions are extremely embarrassing to our other
              affairs, and, I think, will justify a conclusion
            that Sr Henry Clinton’s intention was to operate up the North River. Whether it may have
            changed with circumstances, cannot be determined. I have detached the 4th pensylvania
            Regiment and the remains of Morgan’s corps under Lt Colo. Butler, and also Colo. Graham
            with a York State regiment, to co-operate with the Militia and to check the Indians if
            possible. Colo. Butler is an enterprizing—good Officer and well acquainted with the
            savage mode of warfare; and I am persuaded, whatever comes within the compass of his
            force and abilities, will be done. I have the Honor to be with great esteem &
            respect Sir Yr Most Obedt sert
          
            Go: Washington
          
        